Please wait...
                                                                                   FILEDPDF
If this message is not eventually replaced by the proper contents of the document, your  IN
                                                                             1st COURT OF APPEALS
viewer may not be able to display this type of document.                         HOUSTON, TEXAS
                                                                                                              10/26/2015 12:38:13 PM
You can upgrade to the latest version of Adobe Reader for Windows®, Mac, or Linux® by
                                                                      CHRISTOPHER A. PRINE
visiting http://www.adobe.com/go/reader_download.                              Clerk

For more assistance with Adobe Reader visit http://www.adobe.com/go/acrreader.
Windows is either a registered trademark or a trademark of Microsoft Corporation in the United States and/or other countries. Mac is a trademark
of Apple Inc., registered in the United States and other countries. Linux is the registered trademark of Linus Torvalds in the U.S. and other
countries.